J-A19013-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

R.L.M.,                                            IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

K.A.R.,

                            Appellant                 No. 1664 WDA 2014


                    Appeal from the Order September 8, 2014
               In the Court of Common Pleas of Allegheny County
                    Family Court at No(s): FD 04-004065-011


BEFORE: BENDER, P.J.E., JENKINS, J., and MUSMANNO, J.

MEMORANDUM BY BENDER, P.J.E.:                        FILED AUGUST 25, 2015

        K.A.R. (Father) appeals pro se from the September 8, 2014 order

awarding Father and R.L.M. (Mother) shared legal custody of T.A.R. (born in

April of 2004) (Child), and awarding Mother primary physical custody of

Child and Father partial custody. After review, we affirm.1

        The trial court set forth a short summary of the factual and procedural

history of this case in its Pa.R.A.P. 1925(a) opinion, stating:

               The parties are the biological parents of one child….
        Mother and Father were married on March 1, 2004 and divorced
        on May 8, 2007. As the marriage between the parties was short,
        they have been acting as co-parents for the majority of the
        child's life. A Custody Consent Order was reached on March 7,
        2007 in which Mother and Father shared physical custody of the
        child on a week on-week off basis and exercised shared legal
        custody. At the time of trial Mother had filed a Complaint in
____________________________________________


1
    Mother has not filed a brief in this matter.
J-A19013-15


     Custody seeking primary custody of the child. Father had filed a
     Modification of Custody Order requesting the status quo.
     Although Mother and Father both reside in Allegheny County, the
     distance between their respective residences required the [c]ourt
     to treat Mother's custody complaint as a request for relocation.
     Father's objection to the relocation was noted. A one (1) day
     trial took place on August 22, 2014 and both parties proceeded
     pro se.

           The [c]ourt issued a Parenting Plan and an Order dated
     September 8, 2014[,] awarding Mother primary physical custody
     of the child and Father partial custody, consisting of every other
     weekend. The [c]ourt further ordered that the parties share
     legal custody. The [c]ourt provided a detailed Memorandum
     setting forth its reasoning through the analysis of the sixteen
     (16) primary custody factors as required in Title 23 [Pa.C.S.]
     §5328 and the ten (10) relocation factors pursuant to Title 23
     [Pa.C.S.] §5337(h). [See Trial Court’s Memorandum and Order,
     9/8/14.] Father filed a Notice of Appeal on October 9, 2014,
     however it did not contain a concise statements of errors
     complained of on appeal as required by Pa.R.A.P. [] 905(2). The
     [c]ourt subsequently issued an Order of Court pursuant to
     Pa.R.A.P. [] 1925(b) on October 21, 2014[,] instructing Father to
     file a concise statement of errors complained of on appeal.
     Father failed to file a concise statement and thus failed to file a
     timely appeal. A Rule to Show Cause was issued by Superior
     Court, and absent a hearing, Father was granted by Order dated
     December 23, 2014, the right to file a concise statement and
     therefore proceed with this appeal.

Trial Court Opinion (TCO), 1/21/15, at 2-3. Following this Court’s issuance

of the rule to show cause order on December 11, 2014, Father filed a

response on December 19, 2014.        On December 23, 2014, this Court

discharged the rule to show cause order and allowed the appeal to proceed.

     In Father’s concise statement of errors complained of on appeal, he

sets forth the following three issues for our review, which we reproduce

verbatim:



                                    -2-
J-A19013-15


      1. Court assessment and conclusions don’t reflect testimony and
      history of custody proceedings.

      2. Biased and inaccurate assessment and characterization of
      [F]ather.

      3. Father’s political activism, social activism, religion, [and] age
      are presented as key determining factors.

Father’s Concise Statement of Errors Complained of on Appeal, 12/19/14.

      The trial court responded to Father’s statement of errors, stating as

follows:
             In his appeal, Father complains of three (3) errors. In his
      first allegation, Father states that the Court's Order does not
      accurately reflect the testimony and history of the custody
      proceedings. The history of the proceedings of this case are
      documented through the filings made with the Prothonotary of
      the Civil Division, and to that end, the Court relies on them as an
      accurate representation of this case's history.          As to the
      remaining statements of error, these are all based on the Court's
      credibility determinations. Father specifically argues that the
      Court did not fairly assess his character and accurately assess
      the testimony at trial. Lastly, Father complains that the Court
      utilized Father's political and social views, as well as his age and
      religion, as key factors in awarding custody.

                              . . . .

      All the attributes of Father's character that he lists in his
      statement of errors are certainly proper considerations in making
      a best interest analysis. However, Father alleges that the Court
      was biased by these attributes and unfairly judged his character
      and ability to parent. The Court vehemently denies Father's
      assertions. These attributes were presented at trial and their
      importance was argued to the Court, such that the Court would
      be remiss to have not considered them. The importance of
      Father's political, social and religious views were not disregarded
      or treated adversely by the Court.          Quite to the contrary,
      Father's religion and respective holidays were accommodated in
      the Parenting Plan to allow the child to observe these with
      Father. Additionally, the Court noted in its Order that Father has
      much to offer his child with regard to his political and social

                                     -3-
J-A19013-15


      views and, when age appropriate, is encouraged to educate and
      involve his daughter in related activities.

             The Court lastly addresses Father's allegation that he was
      prejudiced by his age. The age of all the parties in a custody
      case, including the child, is relevant information and plays a role
      in the thoughtful consideration of the needs of the child and the
      ability of the individual parents.        There was considerable
      testimony that Father lives a sedentary life. This was admitted
      by Father and was testified to by Father's current wife and the
      child in this case. The child testified that she is active, would
      like to have more of Father's attention, and desires more
      experiences outside of his home, but that is not how Father
      chooses to spend his custodial time. The Court was not biased
      or prejudiced by Father's age and interests, but they do play an
      undeniable role in his ability to relate to and accommodate the
      needs of an active and social ten (10) year old girl.

TCO, at 3-4 (footnote omitted).

      With regard to custody matters, our scope and standard of review are

as follows:

      [O]ur scope is of the broadest type and our standard is abuse of
      discretion. This Court must accept findings of the trial court that
      are supported by competent evidence of record, as our role does
      not include making independent factual determinations.           In
      addition, with regard to issues of credibility and weight of the
      evidence, this Court must defer to the trial judge who presided
      over the proceedings and thus viewed the witnesses first hand.
      However, we are not bound by the trial court’s deductions or
      inferences from its factual findings.     Ultimately, the test is
      whether the trial court’s conclusions are unreasonable as shown
      by the evidence of record. We may reject the conclusions of the
      trial court only if they involve an error of law, or are
      unreasonable in light of the sustainable findings of the trial
      court.

E.D. v. M.P., 33 A.3d 73, 76 (Pa. Super. 2011) (quoting A.D. v. M.A.B.,

989 A.2d 32, 35-36 (Pa. Super. 2010)). Furthermore, we note that:




                                     -4-
J-A19013-15


              [t]he discretion that a trial court employs in custody
              matters should be accorded the utmost respect,
              given the special nature of the proceeding and the
              lasting impact the result will have on the lives of the
              parties concerned. Indeed, the knowledge gained by
              a trial court in observing witnesses in a custody
              proceeding cannot adequately be imparted to an
              appellate court by a printed record.

         Ketterer v. Seifert, 902 A.2d 533, 540 (Pa. Super. 2006)
         (quoting Jackson v. Beck, 858 A.2d 1250, 1254 (Pa. Super.
         2004)).

A.H. v. C.M., 58 A.3d 823, 825 (Pa. Super. 2012).

         The primary concern in any custody case is the best interests of the

child.     The best-interests standard, decided on a case-by-case basis,

considers all factors that legitimately have an effect upon the child’s

physical, intellectual, moral, and spiritual well-being. Saintz v. Rinker, 902

A.2d 509, 512 (Pa. Super. 2006) (citing Arnold v. Arnold, 847 A.2d 674,

677 (Pa. Super. 2004)).        Furthermore, we recognize that the recently

enacted Child Custody Act (Act), 23 Pa.C.S. §§ 5321-5340, governs all

proceedings commenced after January 24, 2011. The specific factors that a

court must consider are listed at 23 Pa.C.S. § 5328(a)(1) – (16). See E.D.,

33 A.3d at 79-80 (holding that “best interests of the child” analysis requires

consideration of all section 5328(a) factors).       Additionally, 23 Pa.C.S. §

5337(h) provides a list of ten factors that a court must consider when a case

involves a relocation.

         Here, in its September 8, 2014 memorandum and order, the court

provided a review of all the factors listed in sections 5328(a) and 5337(h) of


                                       -5-
J-A19013-15


the Act as they relate to the specific facts articulated by the witnesses,

including Father and Mother, and the conclusions the court reached in light

of those findings of fact. Also, in its Rule 1925(a) opinion, dated January 21,

2015, the court responded to errors complained of by Father in his concise

statement.      See supra.       However, from our review of Father’s brief, it

appears that Father is requesting that this Court re-find and/or re-weigh the

evidence. As stated above, our standard of review requires that we “accept

findings of the trial court that are supported by competent evidence of

record,    as   our   role   does    not       include   making   independent   factual

determinations.” C.R.F., III v. S.E.F., 45 A.3d 441, 443 (Pa. Super. 2012).

Simply stated, our review of the record reveals that the court’s findings are

supported by the record. Thus, we conclude that Father’s issues are without

merit.2

____________________________________________


2
  We are also compelled to note that Father’s brief does not comply with the
Pennsylvania Rules of Appellate Procedure. A pro se litigant must comply
with these rules. Jones v. Rudenstein, 585 A.2d 520 (Pa. Super. 1991).
Father’s pro se status does not entitle him to any particular advantage
because of his lack of legal training.       First Union Mortg. Corp. v.
Frempong, 744 A.2d 327, 333 (Pa. Super. 1999). In fact, this Court may
quash or dismiss an appeal if an appellant fails to conform to the
requirements set out in the appellate rules. See Laird v. Ely & Bernard,
528 A. 1379 (Pa. Super. 1987); see also Pa.R.A.P. 2101 (“Briefs … shall
conform in all material respects with the requirements of these rules as
nearly as the circumstances of the particular case will admit, otherwise … the
appeal … may be quashed or dismissed.”).           Rather than quashing or
dismissing Father’s appeal in this case, we have reviewed the issues he
raised, concluding they are without merit.




                                           -6-
J-A19013-15


     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/25/2015




                          -7-